 

July 19, 2012

 

Amendment to Asset Purchase Agreement

 

The Asset Purchase Agreement (this “Agreement”) made as of November 1, 2011, by
and between Solar Energy Initiatives, Inc., a Delaware corporation (SNRY)
(“Buyer”), and Solcial Fly Marketing Inc. (DBA Internet Digital Marketing) a
Florida corporation (SFM), (“Seller”), by mutual consent of both parties is
hereby extended to September 15, 2012.

 

Buyer: Seller: Solar Energy Initiatives, Inc. Social Fly Marketing, Inc. A
Delaware corporation a Florida corporation By:/s/David Fann By:/s/Michael Rich
Name: David Fann Name: Michael Rich Title: Chief Executive Officer Title: Owner

 

 

 

 